

 
 

--------------------------------------------------------------------------------

 

RATIFICATION AND AMENDMENT AGREEMENT


RATIFICATION AND AMENDMENT AGREEMENT (the “Ratification Agreement”) dated as of
_________ 2009, by and among Applied LNG Technologies USA, L.L.C., a Delaware
Limited Liability Company, and Arizona LNG, L.L.C., A Nevada Limited Liability
Company, as Debtors and Debtors-in-Possession (“Applied LNG”) and (“Arizona
LNG”) each individually, a “Debtor” and collectively, the “Debtors”) and
GREENFIELD COMMERCIAL CREDIT, LLC (hereinafter referred to as “Lender”).
 
 
WITNESSETH;
WHEREAS, each Debtor has commenced a case under Chapter 11 of Title 11 of the
United States Code in the United States Bankruptcy Court for the District of
Delaware and Debtors have retained possession of their respective assets and
each is authorized under the Bankruptcy Code to continue the operation of their
businesses as debtor-in-possession;
 
WHEREAS, prior to the commencement of the Chapter 11 Cases (as hereinafter
defined), Lender made loans and advances to Debtors secured by Debtors’
Receivables and Inventory as set forth in the Existing Financing Agreements (as
hereinafter defined);
 
WHEREAS, the Bankruptcy Court (as hereinafter defined) has entered a Financing
Order (as hereinafter defined) pursuant to which Lender may make post-petition
loans, advances and other financial accommodations to Debtors secured by
Debtors’ Receivables and Inventory as set forth in the Financing Order and the
Financing Agreements (as hereinafter defined);
 
WHEREAS, the Financing Order provides that as a condition to the making of such
post-petition loans, advances and other financial accommodations, Debtors shall
execute and deliver this Ratification Agreement;
 
WHEREAS, Debtors desire to reaffirm their obligations pursuant to the Existing
Financing Agreements and acknowledge their continuing liabilities to Lender
thereunder in order to induce Lender to make such post-petition loans and
advances to Debtors; and
 
WHEREAS, Debtors have also requested that Lender make post-petition loans to
Debtors and make certain amendments to the Loan Agreement (as hereinafter
defined) and Lender is willing to do so subject to the terms and conditions
contained herein.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Lender and Debtors
mutually covenant, warrant and agree as follows:
 
1.           DEFINITIONS
 
1.1           Additional Definitions. As used herein, the following terms shall
have the respective meanings given to them below and the Existing Financing
Agreements shall be deemed and are hereby amended to include, in addition and
not in limitation, each of the following definitions:
 

 
 

--------------------------------------------------------------------------------

 

(a)           “Bankruptcy Code” shall mean the United States Bankruptcy Code,
being Title 11 of the United States Code as enacted in 1978, as the same has
heretofore been or may hereafter be amended, recodifled, modified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
 
(b)           “Bankruptcy Court” shall mean the United States Bankruptcy Court
or the United States District Court for the District of Delaware.
 
(c)           “Chapter 11 Cases” shall mean the Chapter 11 cases of  Applied LNG
Technologies USA, L.L.C. and Arizona LNG, L.L.C., which are being jointly
administered under the Bankruptcy Code and are pending in the Bankruptcy Court.
 
(d)           “Greenfield Collateral” shall mean, collectively, the Pre-Petition
Greenfield Collateral (as defined herein) and the Post-Petition Greenfield
Collateral (as defined herein).
 
(e)           “Existing Financing Agreements” shall mean the Financing
Agreements (as defined herein) as in effect immediately prior to the Petition
Date.
 
(f)           “Existing Loan Agreement” shall mean the Loan and Security
Agreement, dated as of March 1, 2007, by and among Lender and Debtors, as
amended by Amendment to Loan and Security Agreement, dated as of March 1, 2008,
Second Amendment to Loan and Security Agreement, dated as of August 25, 2008,
and Third Amendment to Loan and Security Agreement, dated as of February 27,
2009, all under and subject to the Intercreditor Agreement among Lender, Fourth
Third, LLC, Debtors and certain other “Obligors” dated March 1, 2007, as
amended, and otherwise as in effect immediately prior to the Petition Date.
 
(g)           “Financing Agreements” shall mean, collectively, the Existing Loan
Agreement (as defined herein) and the other Existing Financing Agreements,
together with all supplements, agreements, notes, documents, instruments and
guarantees at any time executed or delivered in connection therewith or related
thereto, as all of the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
 
(h)           “Financing Order” shall mean the Interim Financing Order, the
Permanent Financing Order and such other orders relating thereto or authorizing
the granting of credit by Lender to Debtors on an emergency, interim or
permanent basis pursuant to Section 364 of the Bankruptcy Code as may be issued
or entered by the Bankruptcy Court in the Chapter 11 Cases.
 
(i)           “Interim Financing Order” shall have the meaning ascribed thereto
in Section 9.8 hereof.
 
(j)           “Loan Agreement” shall mean the Existing Loan Agreement, as
amended by this Ratification Agreement, as the same may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
 
(k)           Loans” shall mean the Revolving Loans (including Supplemental
Loans) and the Term Loan.
 

 
 

--------------------------------------------------------------------------------

 

(l)           “Permanent Financing Order” shall have the meaning ascribed
thereto in Section 9.9 hereof.
 
(m)           “Petition Date” shall mean the date of the commencement of the
Chapter 11 Cases.
 
(n)           “Post-Petition Greenfield Collateral” shall mean, shall mean all
“Collateral” as such term is defined in the Existing Loan Agreement which arises
after the Petition Date which shall secure all Post Petition Greenfield
Obligations.
 
(o)            “Post-Petition Greenfield Obligations” shall mean all now
existing and hereafter arising loans, advances, letter of credit accommodations,
debts, obligations, liabilities, covenants and duties of Debtors to Lender of
every kind and description, however evidenced, whether direct or indirect,
absolute or contingent, joint or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, arising on and after the
Petition Date and whether arising on or after the conversion or dismissal of the
Chapter 11 Cases, or before, during and after the confirmation of any plan of
reorganization in the Chapter 11 Cases, and whether arising under or related to
this Ratification Agreement, the other Financing Agreements, a Financing Order,
by operation of law or otherwise, and whether incurred by such Debtor as
principal, surety, endorser, guarantor or otherwise and including, without
limitation, all principal, interest, financing charges, letter of credit fees,
unused line fees, servicing fees, line increase fees, DIP facility fees, early
termination fees, other fees, commissions, costs, expenses and attorneys’,
accountants’ and consultants’ fees and expenses incurred in connection with any
of the foregoing.
 
(p)           “Pre-Petition Greenfield Collateral” shall mean all “Collateral”
as such term is defined in the Existing Loan Agreement and all other security
for the Pre-Petition Greenfield Obligations as provided in the Existing
Financing Agreements immediately prior to the Petition Date.
 
(q)           “Pre-Petition Greenfield Obligations” shall mean all loans,
advances, letter of credit accommodations, debts, obligations, liabilities,
indebtedness, covenants and duties of Debtors to Lender of every kind and
description, however evidenced, whether direct or indirect, absolute or
contingent, joint or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, arising before the Petition Date and
whether arising under or related to the Existing Financing Agreements, by
operation of law or otherwise and whether incurred by such Debtor as principal,
surety, endorser, guarantor or otherwise and including, without limitation, all
principal, interest, financing charges, letter of credit fees, unused line fees,
servicing fees, line increase fees, early termination fees, other fees,
commissions, costs, expenses and attorneys’, accountants’ and consultants’ fees
and expenses incurred in connection with any of the foregoing.
 
(r)           “Ratification Agreement” shall mean this Ratification Agreement by
and among Debtors and Lender, as the same may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
 

 
 

--------------------------------------------------------------------------------

 

1.2           Amendments to Definitions in Financing Agreements.
 
(a)           All references to the term “Collateral” in any of the Existing
Financing Agreements or any other term referring to the security for the
Pre-Petition Greenfield Obligations shall be deemed and each such reference is
hereby amended to mean, collectively, the Pre-Petition Greenfield Collateral and
the Post-Petition Greenfield Collateral.
 
(b)           All references to Debtors, including, without limitation, to the
terms “Borrower,” “Borrowers” or “Debtors” in any of the Existing Financing
Agreements, shall be deemed and each such reference is hereby amended to mean
and include the Debtors as defined herein, and their successors and assigns
(including any trustee or other fiduciary hereafter appointed as its legal
representative or with respect to the property of the estate of such corporation
whether under Chapter 11 of the Bankruptcy Code or any subsequent Chapter 7 case
and its successor upon conclusion of the Chapter 11 Cases of such corporation).
 
(c)           All references to the term “Financing Agreements” in any of the
Existing Financing Agreements, shall be deemed and each such reference is hereby
amended to include, in addition and not in limitation, this Ratification
Agreement, all of the Existing Financing Agreements, as ratified, assumed and
adopted by each Debtor pursuant to the terms hereof, as amended and supplemented
hereby, and the Financing Order, as each of the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.
 
(d)           All references to the term “Loan Agreement” in any of the Existing
Financing Agreements and the Financing Agreements, shall be deemed and each such
reference is hereby amended to mean the Loan Agreement, as defined herein and
amended hereby and ratified, assumed and adopted by Debtors pursuant to the
terms hereof and the Financing Order, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
 
(e)           All references to the term “Material Adverse Effect,” “material
adverse effect” and “material adverse change” in this Ratification Agreement and
in any of the Existing Financing Agreements, shall be deemed and each such
reference in the Existing Financing Agreements is hereby amended to add at the
end thereof: “provided, that the commencement of the Chapter 11 Cases shall not
constitute a material adverse effect.”
 
(f)           All references to the term “Obligations” in this Ratification
Agreement and in any of the Financing Agreements shall be deemed and each such
reference in the Financing Agreements is hereby amended to mean, both the
Pre-Petition Greenfield Obligations and the Post-Petition Greenfield
Obligations.
 
1.3           Interpretation,
 
(a)           For purposes of this Ratification Agreement, unless otherwise
defined or amended herein, including, but not limited to, those terms used
and/or defined in the recitals
 

 
 

--------------------------------------------------------------------------------

 

hereto, all terms used herein shall have the respective meanings assigned to
such terms in the Loan Agreement.
 
(b)           All references to the term “Lender,” or any other person pursuant
to the definitions in the recitals hereto or otherwise shall include its
respective successors and assigns.
 
(c)           All references to any term in the singular shall include the
plural and all references to any term in the plural shall include the singular.
 
(d)           All terms not specifically defined herein which are defined in the
UCC shall have the meaning set forth therein, except that the term “Lien” or
“lien” shall have the meaning set forth in § 101(37) of the Bankruptcy Code.
 
2.           ACKNOWLEDGMENT
 
2.1           Pre-Petition Greenfield Obligations, Each Debtor hereby
acknowledges, confirms and agrees that Debtors are indebted to Lender as of
November 20, 2009, in respect of all Pre-Petition Greenfield Obligations in the
aggregate principal amount of not less than $765,265.97, consisting of a
Revolving Loan made pursuant to the Existing Financing Agreements together with
interest accrued and accruing thereon, together with costs, expenses, fees
(including attorneys’ fees and legal expenses) and other charges now or
hereafter owed by Debtors to Lender, all of which are unconditionally owing by
Debtors to Lender, without offset, defense or counterclaim of any kind, nature
and description whatsoever.
 
2.2           Acknowledgment of Security Interests, Each Debtor hereby
acknowledges, confirms and agrees that Lender has and shall continue to have
valid, enforceable and perfected first priority and senior security interest in
and lien upon all Pre-Petition Greenfield Collateral heretofore granted to
Lender pursuant to the Existing Financing Agreements as in effect immediately
prior to the Petition Date to secure all of the Obligations, as well as valid
and enforceable first priority and senior security interest in and lien upon all
Post-Petition Greenfield Collateral granted to Lender under the Financing Order
or hereunder or under any of the other Financing Agreements or otherwise granted
to or held by Lender, in each case, subject only to liens or encumbrances
expressly permitted by the Loan Agreement and any other liens or encumbrances
expressly permitted by the Financing Order that may have priority over the liens
in favor of Lender.
 
2.3           Binding Effect of Documents. Each Debtor hereby acknowledges,
confirms and agrees that: (a) each of the Existing Financing Agreements to which
it is a party was duly executed and delivered to Lender by such Debtor and each
is in full force and effect as of the date hereof, (b) the agreements and
obligations of such Debtor contained in the Existing Financing Agreements
constitute the legal, valid and binding obligations of such Debtor enforceable
against such Debtor in accordance with its respective terms and such Debtor has
no valid defense, offset or counterclaim to the enforcement of such obligations,
and (c) Lender is and shall be entitled to all of the rights, remedies and
benefits provided for in the Financing Agreements and the Financing Order.
 

 
 

--------------------------------------------------------------------------------

 

3.           ADOPTION, MODIFICATION,  AND RATIFICATION
 
3.1  Ratification. Each Debtor hereby (a) ratifies, assumes, adopts and agrees
to be bound by the Existing Financing Agreements applicable to it, except as
expressly modified by this Ratification Agreement; and (b) agrees to pay all of
the Pre-Petition Greenfield Obligations in accordance with the terms of the
Existing Financing Agreements, as expressly modified by this Ratification
Agreement and the terms of the Financing Order. All of the Existing Financing
Agreements, as expressly modified by this Ratification Agreement,  are hereby
incorporated herein by reference and hereby are and shall be deemed adopted and
assumed in full by each Debtor, as Debtor and Debtor-in-Possession, and
considered as agreements between such Debtor and Lender, as applicable. Each
Debtor hereby ratifies, restates, affirms and confirms all of the terms and
conditions of the Existing Financing Agreements, as amended and supplemented
pursuant hereto and the Financing Order, and each Debtor agrees to be fully
bound, as Debtor and Debtor-in-Possession, by the terms of the Financing
Agreements to which such Debtor is a party.  The parties hereto expressly
acknowledge and agree that the provisions of Section 14(B) of the Loan Agreement
are not applicable to this Ratification Agreement or the financing provided for
herein and that the Financing Order does not constitute a “Cash Collateral
Order” as defined in said Section 14(B).
 
3.2  Modification of Maximum Loan Amount.  The “Maximum Loan Amount” is hereby
amended and restated so that the maximum amount of the Revolving Loan shall
hereafter be Two Million and 00/100 Dollars ($2,000,000.00)
 
3.3 Affirmation of  Maturity Date.  The “Maturity Date” of the Revolving Loan is
hereby affirmed to be March 1, 2010.
 
3.4  Advance Amount Provisions.  The “Advance Amount” governing the amount of
Advances Lender shall make to Debtors under the Revolving Loan shall be as set
forth on the Term Sheet attached to the Loan Agreement up to a maximum amount of
One Million and 00/100 Dollars ($1,000,000.00) inclusive of all Pre-Petition
Greenfield Obligations under the Existing Loan Agreement, from the date of the
Interim Financing Order to the date of the Permanent Financing Order, and at all
times thereafter, up to the Maximum Loan Amount (as amended herein).
 
3.5  DIP Facility Fee.  Debtors shall pay to Lender a closing fee in respect of
the financing provided by Lender to Debtors in the Chapter 11 Cases in the
amount of Twenty Thousand Dollars ($20,000.00), which fee shall be fully earned
by, and due and payable to Lender in six (6) equal monthly installments
commencing on the date of entry of the Permanent Financing Order and continuing
for the next five (5) consecutive months thereafter.
 
3.6  Bankruptcy Not a Default.  The parties hereby expressly agree that
notwithstanding anything to the contrary set forth in the Loan Agreement, the
commencement by the Debtors of the Chapter 11 Cases shall not constitute a
default under the Financing Agreement.
 
4.           GRANT OF SECURITY INTEREST
 
As collateral security for the prompt performance, observance and payment in
full of all of the Greenfield Obligations (including the Pre-Petition Greenfield
Obligations and the Post-Petition Greenfield Obligations), each Debtor, as
Debtor and Debtor-in-Possession, hereby
 

 
 

--------------------------------------------------------------------------------

 

grants, pledges and assigns to Lender, and also confirms, reaffirms and restates
the prior grant to Lender of, continuing security interests in and liens upon,
and rights of setoff against, all of the Greenfield Collateral.
 
5.           ADDITIONAL REPRESENTATIONS. WARRANTIES AND COVENANTS
 
In addition to the continuing representations, warranties and covenants
heretofore and hereafter made by each Debtor to Lender, whether pursuant to the
Financing Agreements or otherwise, and not in limitation thereof, each Debtor
hereby represents, warrants and covenants to Lender the following (which shall
survive the execution and delivery of this Ratification Agreement), the truth
and accuracy of which, or compliance with, to the extent such compliance does
not violate the terms and provisions of the Bankruptcy Code, shall be a
continuing condition of the making of loans by Lender:
 
5.1           Financing Order. A Financing Order has been duly entered, is
valid, subsisting and continuing and has not been vacated, modified, reversed on
appeal, or vacated or modified by any order of the Bankruptcy Court (other than
as consented to by Lender) and is not subject to any pending appeal or stay.
 
5.2           Use of Proceeds. All Loans and Letter of Credit Accommodations
provided by Lender to Debtors pursuant to the Financing Order, the Loan
Agreement or otherwise, shall be used by Debtors for the purposes set forth in
and in accordance with the Budget attached to the Financing Order, and also to
finance a plan of reorganization or any other order of the Bankruptcy Court
authorizing the financing hereunder or the Debtors’ use of cash collateral.
 
5.3           Blocked Account Agreements, To the extent Lender deems it
necessary in its discretion and upon Lender’s request, Debtors shall promptly
provide Lender with evidence, in form and substance satisfactory, that the
Blocked Account Agreement (as defined in the Financing Order) and other deposit
account arrangements provided for under Section 6.3 of the Loan Agreement have
been ratified and amended by the parties thereto, or their respective successors
in interest, in form and substance satisfactory to Lender, to reflect the
commencement of the Chapter 11 Cases, that each Debtor, as Debtor and
Debtor-in-Possession, is the successor in interest to Applied LNG Technologies
USA, L.L.C. or Arizona LNG, L.L.C, as the case may be, that the Obligations
include both the Pre-Petition Greenfield Obligations and the Post-Petition
Greenfield Obligations, that the Collateral includes both the Pre-Petition
Greenfield Collateral and the Post-Petition Greenfield Collateral as provided
for herein and the other terms and conditions of this Ratification Agreement.
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

6.           NOTICES
 
The Loan Agreement is hereby amended by adding that any notices, requests and
demands also be sent to the following parties:
 


 
If to Debtors with a copy to:
 


Hal L. Baume, Esq.
FOX ROTHSCHILD LLP
997 Lenox Drive - Building 3
Lawrenceville, NJ 08648
609-895-3302 - direct
609-896-1469 - fax
hbaume@foxrothschild.com


 
 
If to Lender with a copy
to:                                                     McCARTER& ENGLISH, LLP


                          William F. Taylor, Jr., Esq.
                          405 N. King St., Suite 8
                          Wilmington, DE 19801
                          302-984-6300
                          302-984-2436 - fax
                          wtaylor@mccarter.com
 


7.           RELEASE
 
7.1           Release of Pre-Petition Claims.
 
(a)           Upon the earlier of (i) the entry of the Permanent Financing Order
or (ii) upon entry of an Order extending the term of the Interim Financing Order
beyond thirty (30) calendar days after the date of the Interim Financing Order,
in consideration of the agreements of Lender contained herein and the making of
any Loans by Lender, each Debtor, pursuant to the Loan Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on behalf of itself and its respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Lender, its participants, and its
and their respective successors and assigns, and their respective present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees and other representatives (Lender and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Pre-Petition Released Claim” and
collectively, “Pre-Petition Released Claims”) of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which each Debtor,
or any of its respective successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the
 

 
 

--------------------------------------------------------------------------------

 

Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Agreement, including, without limitation, for or on account of, or in relation
to, or in any way in connection with the Loan Agreement, as amended and
supplemented through the date hereof, and the other Financing Agreements.
 
(b)           Upon the earlier of (i) the entry of the Permanent Financing Order
or (ii) upon entry of an Order extending the term of the Interim Financing Order
beyond thirty (30) calendar days after the date of the Interim Financing Order,
each Debtor, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any
Pre-Petition Released Claim released, remised and discharged by each Debtor
pursuant to this Section 8.1. If any Debtor violates the foregoing covenant,
Debtors agree to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.
 
7.2           Release of Post-Petition Claims. Upon (i) the receipt by Lender of
payment in full of all Obligations in cash or other immediately available funds,
plus cash collateral or other collateral security acceptable to Lender to secure
any Obligations that survive or continue beyond the termination of the Financing
Agreements, and (ii) the termination of the Financing Agreements (the “Payment
Date”), in consideration of the agreements of Lender contained herein and the
making of any Loans by Lender, each Debtor hereby covenants and agrees to
execute and deliver in favor of Lender and its participants a valid and binding
termination and release agreement, in form and substance satisfactory to Lender,
pursuant to which, among other things, (A) each Debtor, on behalf of itself and
its respective successors, assigns, and other legal representatives, shall
absolutely, unconditionally and irrevocably release, remise and forever
discharge each Releasee, of and from all demands, actions, causes of action,
suits, covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Post-Petition Released Claim” and collectively, “Post-Petition
Released Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which each Debtor, or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any nature, cause or thing whatsoever which arises at
any time on or prior to the Payment Date, including, without limitation, for or
on account of, or in relation to, or in any way in connection with the Loan
Agreement, as amended and supplemented through the Payment Date, and the other
Financing Agreements or the Financing Order and (B) each Debtor shall
absolutely, unconditionally and irrevocably, covenants and agrees with each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Post-Petition Released Claim
released, remised and discharged by each Debtor pursuant to such termination and
release agreement. If any Debtor violates such covenant, Debtors agree to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.
 

 
 

--------------------------------------------------------------------------------

 



 
7.3           Releases Generally
 
(c)           Each Debtor, understands, acknowledges and agrees that the
releases set forth above in Sections 7.1 and 7.2 may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such releases.
 
(d)           Each Debtor, agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the releases
set forth above in Sections 7.1 and 7.2.
 
8.           CONDITIONS PRECEDENT
 
 
In addition to any other conditions contained herein or the Loan Agreement, as
in effect immediately prior to the Petition Date, with respect to the Loans and
other financial accommodations available to Debtors (all of which conditions,
except as modified or made pursuant to this Ratification Agreement shall remain
applicable to the Loans and be applicable to other financial accommodations
available to Debtors), the following are conditions to Lender’s obligation to
extend further loans, advances or other financial accommodations to Debtors
pursuant to the Loan Agreement:


 
8.1           Debtors shall furnish to Lender all financial information,
projections, budgets, business plans, cash flows and such other information, as
Lender shall reasonably request from time to time;
 
8.2           as of the Petition Date, there shall have been no termination of
the Existing Financing Agreements;
 
8.3           no trustee, examiner with expanded powers or receiver or the like
shall have been appointed or designated with respect to any Debtor, as Debtor
and Debtor-in-Possession, or its business, properties and assets and no motion
or proceeding shall be pending seeking such relief;
 
8.4           the execution and delivery of this Ratification Agreement and all
other Financing Agreements to be delivered in connection herewith by Debtors in
form and substance satisfactory to Lender;
 
8.5           the Interim Financing Order and/or other Order(s) of the
Bankruptcy Court shall ratify and amend the Blocked Account Agreement and all of
Debtors’ deposit account arrangements to reflect the commencement of the Chapter
11 Cases, that each Debtor, as Debtor and Debtor-in-Possession, is the successor
in interest to Applied LNG Technologies USA, L.L.C. or Arizona LNG, L.L.C., as
the case may be, that the Obligations include both the Pre-Petition Greenfield
Obligations and the Post-Petition Greenfield Obligations, that the Collateral
includes both the Pre-Petition Greenfield
 

 
 

--------------------------------------------------------------------------------

 

Collateral and the Post-Petition Greenfield Collateral as provided for herein
and the other terms and conditions of this Ratification Agreement;
 
8.6           the execution and/or delivery to Lender of all other Financing
Agreements, and other agreements, documents and instruments which, in the good
faith judgment, of Lender are necessary or appropriate. The implementation of
the terms of this Ratification Agreement and the other Financing Agreements, as
modified pursuant to this Ratification Agreement, all of which contains
provisions, representations, warranties, covenants and Events of Default, as are
satisfactory to Lender and its counsel;
 
8.7           satisfactory review by counsel for Lender of legal issues
attendant to the post-petition financing transactions contemplated hereunder;
 
8.8           each Debtor shall comply in full with the notice and other
requirements of the Bankruptcy Code and the applicable Bankruptcy Rules with
respect to any relevant Financing Order in a manner acceptable to Lender and its
counsel, and an Interim Financing Order shall have been entered by the
Bankruptcy Court (the “Interim Financing Order”) authorizing the secured
financing under the Financing Agreements as ratified and amended hereunder on
the terms and conditions set forth in this Ratification Agreement and, inter
alia, modifying the automatic stay, authorizing and granting the senior security
interest in liens in favor of Lender described in this Ratification Agreement
and in the Financing Order, and granting super-priority expense claims to Lender
with respect to all obligations due Lender. The Interim Financing Order shall
authorize post-petition financing under the terms set forth in this Ratification
Agreement in an amount acceptable to Lender, in its sole discretion, and it
shall contain such other terms or provisions as Lender and its counsel shall
require;
 
8.9           with respect to further credit after expiration of the Interim
Financing Order, on or before the expiration of the Interim Financing Order, the
Bankruptcy Court shall have entered a Permanent Financing Order authorizing the
secured financing on the terms and conditions set forth in this Ratification
Agreement, granting to Lender the senior security interest and liens described
above and super-priority administrative expense claims described above (except
as otherwise specifically provided in the Interim Financing Order), modifying
the automatic stay and other provisions required by Lender and its counsel
(“Permanent Financing Order”). Lender shall not provide any Loans (or other
financial accommodations) other than those authorized under the Interim
Financing Order unless, on or before the expiration of the Interim Financing
Order, the Permanent Financing Order shall have been entered, and there shall be
no appeal or other contest with respect to either the Interim Financing Order or
the Permanent Financing Order and the time to appeal to contest such order shall
have expired;
 
8.10           other than the voluntary commencement of the Chapter 11 Cases, no
material impairment of the priority of Lender’s security interests in the
Collateral shall have occurred from the date of the latest field examinations of
Lender to the Petition Date;
 

 
 

--------------------------------------------------------------------------------

 

8.11           no Event of Default shall have occurred or be existing under any
of the Existing Financing Agreements, as modified pursuant hereto, and assumed
by Debtors.  The parties expressly agree that notwithstanding anything to the
contrary set forth in the Loan
 
Agreement, the commencement by the Debtors of the Chapter 11 Cases shall not be
constitute a failure of the condition precedent set forth in this Section 8.11.
 
9.           MISCELLANEOUS
 
9.1           Amendments and Waivers. Neither this Ratification Agreement nor
any other instrument or document referred to herein or therein may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.
 
9.2           Further Assurances. Each Debtor shall, at its expense, at any time
or times duly execute and deliver, or shall cause to be duly executed and
delivered, such further agreements, instruments and documents, including,
without limitation, additional security agreements, collateral assignments,
Uniform Commercial Code financing statements or amendments or continuations
thereof, landlord’s or mortgagee’s waivers of liens and consents to the exercise
by Lender of all the rights and remedies hereunder, under any of the other
Financing Agreements, any Financing Order or applicable law with respect to the
Collateral, and do or cause to be done such further acts as may be necessary or
proper in Lender’s opinion to evidence, perfect, maintain and enforce the
security interests of Lender, and the priority thereof, in the Collateral and to
otherwise effectuate the provisions or purposes of this Ratification Agreement,
any of the other Financing Agreements or the Financing Order. Upon the request
of Lender, at any time and from time to time, each Debtor shall, at its cost and
expense, do, make, execute, deliver and record, register or file, financing
statements, mortgages, deeds of trust, deeds to secure debt, and other
instruments, acts, pledges, assignments and transfers (or cause the same to be
done) and will deliver to Lender such instruments evidencing items of Collateral
as may be requested by Lender.
 
9.3           Headings. The headings used herein are for convenience only and do
not constitute matters to be considered in interpreting this Ratification
Agreement.
 
9.4           Counterparts. This Ratification Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which shall together constitute one and the same agreement. In making proof
of this Ratification Agreement, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Ratification Agreement by
telefacsimile shall have the same force and effect as delivery of an original
executed counterpart of this Ratification Agreement. Any party delivering an
executed counterpart of this Ratification Agreement by telefacsimile also shall
deliver an original executed counterpart of this Ratification Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Ratification Agreement as
to such party or any other party.
 

 
 

--------------------------------------------------------------------------------

 

9.5           Additional Events of Default. The parties hereto acknowledge,
confirm and agree that the failure of any Debtor to comply with any of the
covenants, conditions and agreements contained herein or in any other agreement,
document or instrument at any time executed by such Debtor in connection
herewith shall constitute an Event of Default under the Financing Agreements.
 
9.6           Costs and Expenses. Debtors shall pay to Lender on demand all
costs and expenses that Lender pays or incurs in connection with the
negotiation, preparation, consummation, administration, enforcement, and
termination of this Ratification Agreement and the other Financing Agreements
and the Financing Order, including, without limitation: (a) reasonable
attorneys’ and paralegals’ fees and disbursements of counsel to Lender; (b)
costs and expenses (including reasonable attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with this Ratification Agreement, the other Financing
Agreements, the Financing Order and the transactions contemplated thereby; (c)
taxes, fees and other charges for recording any agreements or documents with any
governmental authority, and the filing of UCC financing statements and
continuations, and other actions to perfect, protect, and continue the security
interests and liens of Lender in the Collateral; (d) sums paid or incurred to
pay any amount or take any action required of Debtors under the Financing
Agreements or the Financing Order that Debtors fail to pay or take; (e) costs of
appraisals, inspections and verifications of the Collateral and including
travel, lodging, and meals for inspections of the Collateral and the Debtors’
operations by Lender or its agent and to attend court hearings or otherwise in
connection with the Chapter 11 Cases; (f) costs and expenses of preserving and
protecting the Collateral; (g) all out-of-pocket expenses and costs heretofore
and from time to time hereafter incurred by the Lender during the course of
periodic field examinations of the Collateral and Debtors’ operations, plus a
per diem charge at the rate of $1,000 per person per day for Lender’s examiners
in the field and office; and (h) costs and expenses (including attorneys’ and
paralegals’ fees and disbursements) paid or incurred to obtain payment of the
Obligations, enforce the security interests and liens of Lender, sell or
otherwise realize upon the Collateral, and otherwise enforce the provisions of
this Ratification Agreement, the other Financing Agreements and the Financing
Order, or to defend any claims made or threatened against Lender arising out of
the transactions contemplated hereby (including, without limitation,
preparations for and consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Financing Agreements
regarding costs and expenses to be paid by Debtors. All sums provided for in
this Section 10.6 shall be part of the Obligations, shall be payable on demand,
and shall accrue interest after demand for payment thereof at the highest rate
of interest then payable under the Financing Agreements. Lender is hereby
irrevocably authorized to charge any amounts payable hereunder directly to any
of the account(s) maintained by Lender with respect to any Debtor. Debtors
reserve the right to review and object to the reasonableness of any charge for
Lender’s professional costs and expenses within ten (10) days of their receipt
of any such charge.
 

 
 

--------------------------------------------------------------------------------

 

9.7           Effectiveness. This Ratification Agreement shall become effective
upon the execution hereof by Lender and the entry of the Interim Financing
Order.
 
IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed as of the day and year first above written.




DEBTORS
   
as Debtor and Debtor in-Possession
 
By:
   
Title:
     
as Debtor and Debtor-in-Possession
 
By:
   
Title:
 



 

 
LENDER:
 
GREENFIELD COMMERCIAL CREDIT, LLC
 
By:
   
Title:
 







 
 
 

--------------------------------------------------------------------------------

 
